Case 3:21-cr-00009-BJD-JRK Document 18 Filed 02/17/21 Page 1 of 33 PagelD 36

FILED IN OPEN COURT
Ql iqaoat

CLERK, U. S. DISTRICT COURT
UNITED STATES DISTRICT COURT MIDDLE DISTRICT OF FLORIDA

-MIDDLE DISTRICT OF FLORIDA JACKSONVILLE, FLORIDA
JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

v. CASE NO. 3:2t-cr- 9- BIDIRK
GRETCHEN MICHELE CAMP

PLEA AGREEMENT

Pursuant to Fed. R. Crim. P. 11(c), the United States of America, by
Maria Chapa Lopez, United States Attorney for the Middle District of
Florida, and the defendant, GRETCHEN MICHELE CAMP, and the
attorneys for the defendant, Bryan DeMaggio and Elizabeth White, mutually
agree as follows:
A.  Particularized Terms

1, Counts Pleading To
The defendant shall enter a plea of guilty to Counts One and

Two of the Information. Count One charges the defendant with Conspiracy
to Commit Wire Fraud, in violation of 18 U.S.C. § 1349. Count Two charges

the defendant with Conspiracy to Commit Mail Fraud in violation of 18

- USS.C. § 1349.
2. Maximum Penalties Br
Each of Counts One and Two individually carriesa maximum £E

or tune the -
sentence of 20 years’ imprisonment, a fine of not more than $250,000/ or both Js athe loss
arnsing From the pense,

whichever 15 iy 5
Defendant’s Initials AL AF Approval RA
Case 3:21-cr-00009-BJD-JRK Document 18 Filed 02/17/21 Page 2 of 33 PagelD 37

imprisonment and fine, a term of supervised release of not more than three
years, and a special assessment of $100. A violation of the terms and
conditions of supervised release could result in another term of imprisonment
of up to two years followed by another term of supervised release. With
respect to certain offenses, the Court shall order the defendant to make
restitution to any victim of the offense(s), and with respect to other offenses,
the Court may order the defendant to make restitution to any victim of the
offense(s), or to the community, as set forth below.
If the defendant is sentenced to consecutive terms on Counts One»
and Two, the maximum cumulative penalty is up to 40 years’ imprisonment, om the

or twice the gress 9hin or twice the ress loss arisin h
)
fine of $500,000/or both the imprisonment and fine, a term of supervised bbemse, whichever
IS greater,

release of not more than three years, and a special assessment of $200. A By
violation of the terms and conditions of supervised release could result in

another term of imprisonment of up to four years followed by another term of

supervised release. With respect to certain offenses, the Court shall order the

defendant to make restitution to any victim of the offense(s), and with respect

to other offenses, the Court may order the defendant to make restitution to

any victim of the offense(s), or to the community, as set forth below.

3. Elements of the Offense(s)

The defendant acknowledges understanding the nature and

2
Defendant’s Initials Me
Case 3:21-cr-00009-BJD-JRK Document 18 Filed 02/17/21 Page 3 of 33 PagelD 38

elements of the offenses with which defendant has been charged and to which
defendant is pleading guilty. The elements of Counts One and Two are:

First: That two or more persons, in some way or manner,
came to a mutual understanding to try to
accomplish a common and unlawful plan to commit
wire fraud (Count One) and mail fraud (Count
Two), as charged in the Information; and

Second: the defendant knew the unlawful purpose of the
plan and willfully joined in it.

4. Indictment Waiver
Defendant will waive the right to be charged by way of indictment
before a federal grand jury.
3. Mandatory Restitution to Victim of Offense of Conviction
Pursuant to 18 U.S.C. § 3663A(a) and (b), defendant agrees to
make full restitution in the approximate amount of $5,699,043.01 to Swisher
International, Inc., E-Alternative Solutions, or these entities’ insurance
companies. The defendant acknowledges, however, that the final restitution
amount will be determined by the Court at the time of sentencing.
6. Acceptance of Responsibility - Three Levels
At the time of sentencing, and in the event that no adverse
information is received suggesting such a recommendation to be unwarranted,
the United States will recommend to the Court that the defendant receive a

two-level downward adjustment for acceptance of responsibility, pursuant to

3
Defendant’s Initials Ne
Case 3:21-cr-00009-BJD-JRK Document 18 Filed 02/17/21 Page 4 of 33 PagelD 39

USSG §3E1.1(a). The defendant understands that this recommendation or
request is not binding on the Court, and if not accepted by the Court, the
defendant will not be allowed to withdraw from the plea.

Further, at the time of sentencing, if the defendant's offense level
prior to operation of subsection (a) is level 16 or greater, and if the defendant
complies with the provisions of USSG §3E1.1(b) and all terms of this Plea
Agreement, including but not limited to, the timely submission of the financial
affidavit referenced in Paragraph B.5., the United States agrees to file a motion
pursuant to USSG §3E1.1(b) for a downward adjustment of one additional
level. The defendant understands that the determination as to whether the
defendant has qualified for a downward adjustment of a third level for
acceptance of responsibility rests solely with the United States Attorney for the
Middle District of Florida, and the defendant agrees that the defendant cannot
and will not challenge that determination, whether by appeal, collateral attack,
or otherwise.

7. Cooperation - Substantial Assistance to be Considered

Defendant agrees to cooperate fully with the United States in the
investigation and prosecution of other persons, and to testify, subject to a
prosecution for perjury or making a false statement, fully and truthfully before

any federal court proceeding or federal grand jury in connection with the

4
Defendant’s ing IR
Case 3:21-cr-00009-BJD-JRK Document 18 Filed 02/17/21 Page 5 of 33 PagelD 40

charges in this case and other matters, such cooperation to further include a
full and complete disclosure of all relevant information, including production
of any and all books, papers, documents, and other objects in defendant's
possession or control, and to be reasonably available for interviews which the
United States may require. If the cooperation is completed prior to
sentencing, the government agrees to consider whether such cooperation
qualifies as "substantial assistance" in accordance with the policy of the United
States Attorney for the Middle District of Florida, warranting the filing of a
motion at the time of sentencing recommending (1) a downward departure
from the applicable guideline range pursuant to USSG §5K1.1, or (2) the
imposition of a sentence below a statutory minimum, if any, pursuant to 18
U.S.C. § 3553(e), or (3) both. If the cooperation is completed subsequent to
sentencing, the government agrees to consider whether such cooperation
qualifies as "substantial assistance" in accordance with the policy of the United
States Attorney for the Middle District of Florida, warranting the filing of a
motion for a reduction of sentence within one year of the imposition of
sentence pursuant to Fed. R. Crim. P. 35(b). In any case, the defendant
understands that the determination as to whether "substantial assistance" has
been provided or what type of motion related thereto will be filed, if any, rests

solely with the United States Attorney for the Middle District of Florida, and

5
Defendant’s Initials ci.
Case 3:21-cr-00009-BJD-JRK Document 18 Filed 02/17/21 Page 6 of 33 PagelID 41

the defendant agrees that defendant cannot and will not challenge that
determination, whether by appeal, collateral attack, or otherwise.
8. Use of Information - Section 1B1.8
Pursuant to USSG §1B1.8(a), the United States agrees that no
self-incriminating information which the defendant may provide during the
course of defendant's cooperation and pursuant to this agreement shall be used
in determining the applicable sentencing guideline range, subject to the
restrictions and limitations set forth in USSG §1B1.8(b).
9. Cooperation - Responsibilities of Parties
a. The government will make known to the Court and other
relevant authorities the nature and extent of defendant's cooperation and any
other mitigating circumstances indicative of the defendant's rehabilitative
intent by assuming the fundamental civic duty of reporting crime. However,
the defendant understands that the government can make no representation
that the Court will impose a lesser sentence solely on account of, or in
consideration of, such cooperation.
b. It is understood that should the defendant knowingly
provide incomplete or untruthful testimony, statements, or information
pursuant to this agreement, or should the defendant falsely implicate or

incriminate any person, or should the defendant fail to voluntarily and

6
Defendant’s ritats NC
Case 3:21-cr-00009-BJD-JRK Document18 Filed 02/17/21 Page 7 of 33 PagelD 42

unreservedly disclose and provide full, complete, truthful, and honest
knowledge, information, and cooperation regarding any of the matters noted
herein, the following conditions shall apply:

(1) The defendant may be prosecuted for any perjury or
false declarations, if any, committed while testifying pursuant to this
agreement, or for obstruction of justice.

(2) The United States may prosecute the defendant for
the charges which are to be dismissed pursuant to this agreement, if any, and
may either seek reinstatement of or refile such charges and prosecute the
defendant thereon in the event such charges have been dismissed pursuant to
this agreement. With regard to such charges, if any, which have been
dismissed, the defendant, being fully aware of the nature of all such charges
now pending in the instant case, and being further aware of defendant's rights,
as to all felony charges pending in such cases (those offenses punishable by
imprisonment for a term of over one year), to not be held to answer to said
felony charges unless on a presentment or indictment of a grand jury, and
further being aware that all such felony charges in the instant case have
heretofore properly been returned by the indictment of a grand jury, does
hereby agree to reinstatement of such charges by rescission of any order

dismissing them or, alternatively, does hereby waive, in open court,

. 7
Defendant’s iia ICY
Case 3:21-cr-00009-BJD-JRK Document 18 Filed 02/17/21 Page 8 of 33 PagelD 43

prosecution by indictment and consents that the United States may proceed by
information instead of by indictment with regard to any felony charges which
may be dismissed in the instant case, pursuant to this plea agreement, and the
defendant further agrees to waive the statute of limitations and any speedy
trial claims on such charges.

(3) The United States may prosecute the defendant for
any offenses set forth herein, if any, the prosecution of which in accordance
with this agreement, the United States agrees to forego, and the defendant
agrees to waive the statute of limitations and any speedy trial claims as to any
such offenses.

(4) The government may use against the defendant the
defendant's own admissions and statements and the information and books,
papers, documents, and objects that the defendant has furnished in the course
of the defendant's cooperation with the government.

(5) The defendant will not be permitted to withdraw the
guilty pleas to those counts to which defendant hereby agrees to plead in the
instant case but, in that event, defendant will be entitled to the sentencing
limitations, if any, set forth in this plea agreement, with regard to those counts
to which the defendant has pled; or in the alternative, at the option of the

United States, the United States may move the Court to declare this entire

8
Defendant’s ine
Case 3:21-cr-00009-BJD-JRK Document 18 Filed 02/17/21 Page 9 of 33 PagelD 44

plea agreement null and void.
10. Forfeiture of Assets
The defendant agrees to forfeit to the United States immediately
and voluntarily any and all assets and property, or portions thereof, subject to
forfeiture, pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c),
whether in the possession or control of the United States, the defendant, or
defendant's nominees. The assets to be forfeited specifically include, but are
not limited to, the sum of at least $2,047,975.98 in proceeds the defendant
admits she obtained, as the result of the commission of the offense charged in
Count One, to which the defendant is pleading guilty; and the sum of at least
$3,651,067.03 in proceeds the defendant admits she obtained, as the result of
the commission of the offense charged in Count Two, to which the defendant
is pleading guilty, as well as:
a. real property located at 76437 Timber Creek Boulevard,
Yulee, Nassau County, Florida 32097, including all
improvements thereon and appurtenances thereto, more
particularly described as:

ALL THAT CERTAIN LAND SITUATE IN NASSAU
COUNTY, FLORIDA, VIZ:

LOT 125 OF TIMBER CREEK PLANTATION PHASE
TWO, ACCORDING TO THE PLAT THEREOF AS
RECORDED IN PLAT BOOK 7, PAGE(S) 165
THROUGH 168, OF THE PUBLIC RECORDS OF
NASSAU COUNTY

Parcel No. 11-2N-26-2051-0125-0000;

| 9
Defendant's Initials Qe.
Case 3:21-cr-00009-BJD-JRK Document 18 Filed 02/17/21 Page 10 of 33 PagelD 45

b. real property located at 27488 Highway 129 South, Metter,

Candler County, Georgia 30439, including all improvements
thereon and appurtenances thereto, more particularly described
as:

ALL THAT CERTAIN LAND SITUTATE IN CANDLER
COUNTY, GEORGIA, VIZ:

ALL THAT CERTAIN LOT, TRACT OR PARCEL OF
LAND SITUATE, LYING AND BEING IN THE
16857 G.M. DISTRICT OF CANDLER COUNTY,
GEORGIA, CONTAINING 447.33 ACRES, MORE OR
LESS, TOGETHER WITH ALL IMPROVEMENTS
THEREON, DESIGNATED AS “PARCEL 1B” AS
SHOWN ON THAT CERTAIN PLAT SURVEY
DATED DECEMBER 31, 1998, PREPARED BY
GEORGE WILLIAM DONALDSON, REGISTERED
SURVEYOR, WHICH PLAT IS RECORDED IN PLAT
BOOK 8, PAGE 85 IN THE OFFICE OF THE CLERK
OF SUPERIOR COURT OF CANDLER COUNTY,
GEORGIA AND WHICH PLAT OF SURVEY IS BE
EXPRESS REFERENCE INCORPORATED HEREIN
FOR DESCRIPTIVE AND ALL OTHER PRUPOSES.

SAID PROPERTY IS BOUNDED, NOW OR
FORMERLY, ACCORDING TO THE
AFOERMENTIONED PLATS AS FOLLOWS: ON
THE NORTH BY LANDS OF MARY SUE HENDRIX
AND R. E. HENDRIX; ON THE EAST BY THE RUN
OF FIFTEEN MILE CREEK; ON THE SOUTH AND
SOUTHWEST BY THE CANOOCHEE RIVER AND
LANDS OF LUCY HOLLOWAY AND LINDA H.
ENGLISH AND BY LANDS OF J. T. HOLLOWAY;
AND WESTERLY BY THE RIGHT OF WAY OF
GEORGIA STATE HIGHWAY #129.

THIS IS THE SAME PROPERTY AS CONVEYED BY
WARRANTY DEED DATED SEPTEMBER, 2005
FROM RICHARD BROOKS JONES AND PAMELA S.
JONES TO SAVANNAH CAPITAL, LLC, RECORDED
IN DEED BOOK 220, PAGE 624 IN THE OFFICE OF
THE CLERK OF SUPERIOR COURT OF CANDLER
COUNTY, GEORGIA.

10
Defendant’s Initials aw
Case 3:21-cr-00009-BJD-JRK Document 18 Filed 02/17/21 Page 11 of 33 PagelD 46

LESS AND EXCEPT ANY PORTION OF THE
ABOVE-DESCRIBED PROPERTY WITHIN THE
RIGHT OF WAY OF GEORGIA STATE HIGHWAY
#129.

Parcel No. 047012001; and

c. real property located at 3240 S. Fletcher Avenue, Unit
445, Fernandina Beach, Nassau County, Florida 32034,
including all improvements thereon and appurtenances
thereto, more particularly described as:

ALL THAT CERTAIN LAND SITUATE IN NASSAU
COUNTY, FLORIDA, VIZ:

CONDOMINIUM UNIT NO. 45, OF AMELIA BY THE
SEA, A CONDOMINIUM, TOGETHER WITH AN
UNDIVIDED INTEREST IN THE COMMON
ELEMENTS, ACCORDING TO THE DECLARATION
OF CONDOMINIUM DATED JUNE 28, 1973 AND
RECORDED IN OFFICIAL RECORDS BOOK 148,
PAGE 542, OF THE PUBLIC RECORDS OF NASSAU
COUNTY, FLORIDA, AS AMENDED IN OFFICIAL
RECORDS BOOK 195, PAGE 130, OFFICIAL
RECORDS VOLUME 628, PAGE 1122, AND
OFFICIAL RECORDS BOOK 685, PAGE 1288, OF THE
AFORESAID PUBLIC RECORDS TOGETHER WITH
ALL OF ITS APPURTENANCES ACCORDING TO
THE DECLARATION

Parcel No. 00-00-31-1010-0045-0000,
which assets were purchased or funded with proceeds of the offense or
offenses to which the defendant is to plead guilty.
In addition, the defendant specifically agrees and consents to the
administrative forfeiture of the following assets seized by the Federal Bureau

of Investigation:

f 11
Defendant’s Initials
Case 3:21-cr-00009-BJD-JRK Document 18 Filed 02/17/21 Page 12 of 33 PagelD 47

a. $251,107.22 seized from BB&T Account Number
1110017871882, Account Holder: Richard Everett
Camp;

b. a 2015 Ford Mustang GT Convertible,

VIN 1FATP8FF2F5392385, registered in the names
of Gretchen Michele Camp and Richard Everett
Camp, Jr.; and

on a 2017 Ford F-150, VIN 1FTEWIEFIHFB35911,
registered in the name of Richard Everett Camp, Jr.;

d. $25,000.00 paid to Dave Valentine Bail Bonds and

e. $20,000.00 paid to Sheriff Mike Williams as bond money.

The net proceeds from the forfeiture and sale of any specific
assets will be credited to and reduce the amount the United States shall be
entitled to forfeit as substitute assets pursuant to 21 U.S.C. § 853(p). Further,
the defendant consents to the filing of a motion by the United States for
immediate entry of an Order of Forfeiture of Proceeds and Preliminary Order
of Forfeiture as to direct assets.

The defendant acknowledges and agrees that (1) the defendant
obtained $2,047,975.98 as a result of the commission of the offense charged in
Count One; (2) the defendant obtained $3,651,067.03 as a result of the
commission of the offense charged in Count Two; and (3) as a result of the
acts and omissions of the defendant, the proceeds not recovered by the United

States through the forfeiture of the directly traceable assets listed herein have

12
Defendant’s Initials At
Case 3:21-cr-00009-BJD-JRK Document 18 Filed 02/17/21 Page 13 of 33 PagelD 48

been transferred to third parties and cannot be located by the United States
upon the exercise of due diligence. Therefore, the defendant agrees that,
pursuant to 21 U.S.C. § 853(p), the United States is entitled to forfeit any other
property of the defendant (substitute assets), up to the amount of proceeds the
defendant obtained, as the result of the offenses of conviction and, further, the
defendant consents to, and agrees not to oppose, any motion for substitute
assets filed by the United States up to the amount of proceeds obtained from
commission of the offenses.

The defendant agrees and consents to the forfeiture of these
assets pursuant to any federal criminal, civil, judicial or administrative
forfeiture action. The defendant also agrees to waive all constitutional,
statutory and procedural challenges (including direct appeal, habeas corpus, or
any other means) to any forfeiture carried out in accordance with this Plea
Agreement on any grounds, including that the forfeiture described herein
constitutes an excessive fine, was not properly noticed in the charging
instrument, addressed by the Court at the time of the guilty plea, announced at
sentencing, or incorporated into the judgment.

The defendant admits and agrees that the conduct described in
the Factual Basis below provides a sufficient factual and statutory basis for the

forfeiture of the property sought by the government. Pursuant to Rule

13
Defendant’s Initials Mv.
Case 3:21-cr-00009-BJD-JRK Document 18 Filed 02/17/21 Page 14 of 33 PagelD 49

32.2(b)(4), the defendant agrees that the preliminary order of forfeiture will
satisfy the notice requirement and will be final as to the defendant at the time
it is entered. In the event the forfeiture is omitted from the judgment, the
defendant agrees that the forfeiture order may be incorporated into the written
judgment at any time pursuant to Rule 36.

The defendant agrees to take all steps necessary to identify and
locate all property subject to forfeiture (including substitute assets) and to
transfer custody of such property to the United States before the defendant’s
sentencing. To that end, the defendant agrees to make a full and complete
disclosure of all assets over which defendant exercises control, including all
assets held by nominees, to execute any documents requested by the United
States to obtain from any other parties by lawful means any records of assets
owned by the defendant, and to consent to the release of the defendant’s tax
returns for the previous five years. The defendant agrees to be interviewed by
the government, prior to and after sentencing, regarding such assets and their
connection to criminal conduct. The defendant further agrees to be
polygraphed on the issue of assets, if it is deemed necessary by the United
States. The defendant agrees that Federal Rule of Criminal Procedure 11 and
USSG § 1B1.8 will not protect from forfeiture assets disclosed by the

defendant as part of the defendant’s cooperation.

14
Defendant’s ia
‘Case 3:21-cr-00009-BJD-JRK Document 18 Filed 02/17/21 Page 15 of 33 PagelD 50

The defendant agrees to take all steps necessary to assist the
government in obtaining clear title to the forfeitable assets before the
defendant’s sentencing. In addition to providing full and complete
information about forfeitable assets, these steps include, but are not limited to,
the surrender of title, the signing of a consent decree of forfeiture, and signing
of any other documents necessary to effectuate such transfers.

The defendant agrees that, in the event the Court determines that
the defendant has breached this section of the Plea Agreement, the defendant -
may be found ineligible for a reduction in the Guidelines calculation for
acceptance of responsibility and substantial assistance, and may be eligible for
an obstruction of justice enhancement.

Forfeiture of the defendant's assets shall not be treated as
satisfaction of any fine, restitution, cost of imprisonment, or any other penalty
the Court may impose upon the defendant in addition to forfeiture.

The defendant agrees that the forfeiture provisions of this plea
agreement are intended to, and will, survive the defendant, notwithstanding
the abatement of any underlying criminal conviction after the execution of
this agreement. The forfeitability of any particular property pursuant to this
agreement shall be determined as if the defendant had survived, and that

determination shall be binding upon defendant’s heirs, successors and assigns

(ie 15
Defendant’s Initials
‘Case 3:21-cr-00009-BJD-JRK Document 18 Filed 02/17/21 Page 16 of 33 PagelD 51

until the agreed forfeiture, including the forfeiture of any substitute assets, is
final.
B. Standard Terms and Conditions
1. Restitution, Special Assessment and Fine
The defendant understands and agrees that the Court, in addition
to or in lieu of any other penalty, shall order the defendant to make restitution
to any victim of the offense(s), pursuant to 18 U.S.C. § 3663A, for all offenses
described in 18 U.S.C. § 3663A(c)(1); and the Court may order the defendant
to make restitution to any victim of the offense(s), pursuant to 18 U.S.C. §
3663, including restitution as to all counts charged, whether or not the
defendant enters a plea of guilty to such counts, and whether or not such
counts are dismissed pursuant to this agreement. The defendant further
understands that compliance with any restitution payment plan imposed by
the Court in no way precludes the United States from simultaneously pursuing
other statutory remedies for collecting restitution (28 U.S.C. § 3003(b)(2)),
including, but not limited to, garnishment and execution, pursuant to the
Mandatory Victims Restitution Act, in order to ensure that the defendant’s
restitution obligation is satisfied.
On each count to which a plea of guilty is entered, the Court

shall impose a special assessment pursuant to 18 U.S.C. § 3013.

16
Defendant's Initials (WY.
Case 3:21-cr-00009-BJD-JRK Document 18 Filed 02/17/21 Page 17 of 33 PagelD 52

The defendant understands that this agreement imposes no
limitation as to fine.
2. Supervised Release
The defendant understands that the offense(s) to which the
defendant is pleading provide(s) for imposition of a term of supervised release
upon release from imprisonment, and that, if the defendant should violate the
conditions of release, the defendant would be subject to a further term of
imprisonment.
3. Immigration Consequences of Pleading Guilty
The defendant has been advised and understands that, upon
conviction, a defendant who is not a United States citizen may be removed
from the United States, denied citizenship, and denied admission to the
United States in the future.
4, Sentencing Information
The United States reserves its right and obligation to report to the
Court and the United States Probation Office all information concerning the
background, character, and conduct of the defendant, to provide relevant
factual information, including the totality of the defendant's criminal activities,
if any, not limited to the count(s) to which defendant pleads, to respond to

comments made by the defendant or defendant's counsel, and to correct any

17
Defendant’s Initials (ie
Case 3:21-cr-00009-BJD-JRK Document 18 Filed 02/17/21 Page 18 of 33 PagelD 53

misstatements or inaccuracies, The United States further reserves its right to
make any recommendations it deems appropriate regarding the disposition of
this case, subject to any limitations set forth herein, if any.

5. Financial Disclosures

Pursuant to 18 U.S.C. § 3664(d)(3) and Fed. R. Crim. P.

32(d)(2)(A)(ii), the defendant agrees to complete and submit to the United
States Attorney's Office within 30 days of execution of this agreement an
affidavit reflecting the defendant's financial condition. The defendant
promises that her financial statement and disclosures will be complete,
accurate and truthful and will include all assets in which she has any interest
or over which the defendant exercises control, directly or indirectly, including
those held by a spouse, dependent, nominee or other third party. The
defendant further agrees to execute any documents requested by the United
States needed to obtain from any third parties any records of assets owned by
the defendant, directly or through a nominee, and, by the execution of this
Plea Agreement, consents to the release of the defendant's tax returns for the
previous five years. The defendant similarly agrees and authorizes the United
States Attorney's Office to provide to, and obtain from, the United States
Probation Office, the financial affidavit, any of the defendant's federal, state,

and local tax returns, bank records and any other financial information

18
Defendant’s Initials ol
Case 3:21-cr-00009-BJD-JRK Document 18 Filed 02/17/21 Page 19 of 33 PagelD 54

concerning the defendant, for the purpose of making any recommendations to
the Court and for collecting any assessments, fines, restitution, or forfeiture
ordered by the Court. The defendant expressly authorizes the United States
“Attorney's Office to obtain current credit reports in order to evaluate the
defendant's ability to satisfy any financial obligation imposed by the Court.
6. Sentencing Recommendations

It is understood by the parties that the Court is neither a party to
nor bound by this agreement. The Court may accept or reject the agreement,
or defer a decision until it has had an opportunity to consider the presentence
report prepared by the United States Probation Office. The defendant
understands and acknowledges that, although the parties are permitted to
make recommendations and present arguments to the Court, the sentence will
be determined solely by the Court, with the assistance of the United States
Probation Office. Defendant further understands and acknowledges that any
discussions between defendant or defendant's attorney and the attorney or
other agents for the government regarding any recommendations by the
government are not binding on the Court and that, should any
recommendations be rejected, defendant will not be permitted to withdraw
defendant's plea pursuant to this plea agreement. The government expressly

reserves the right to support and defend any decision that the Court may make

19
Defendant’s rida YC
Case 3:21-cr-00009-BJD-JRK Document18 Filed 02/17/21 Page 20 of 33 PagelD 55

with regard to the defendant's sentence, whether or not such decision is
consistent with the government's recommendations contained herein.
7. Defendant's Waiver of Right to Appeal the Sentence
The defendant agrees that this Court-has jurisdiction and
authority to impose any sentence up to the statutory maximum and expressly
waives the right to appeal defendant's sentence on any ground, including the
ground that the Court erred in determining the applicable guidelines range
pursuant to the United States Sentencing Guidelines, except (a) the ground
that the sentence exceeds the defendant's applicable guidelines range as
determined by the Court pursuant to the United States Sentencing Guidelines;
(b) the ground that the sentence exceeds the statutory maximum penalty; or (c)
the ground that the sentence violates the Eighth Amendment to the
Constitution; provided, however, that if the government exercises its right to
appeal the sentence imposed, as authorized by 18 U.S.C. § 3742(b), then the
defendant is released from his waiver and may appeal the sentence as
authorized by 18 U.S.C. § 3742(a).
8. Middle District of Florida Agreement
It is further understood that this agreement is limited to the
Office of the United States Attorney for the Middle District of Florida and

cannot bind other federal, state, or local prosecuting authorities, although this

20
Defendant’s Initial
Case 3:21-cr-00009-BJD-JRK Document18 Filed 02/17/21 Page 21 of 33 PagelD 56

office will bring defendant's cooperation, if any, to the attention of other
prosecuting officers or others, if requested.
9. Filing of Agreement
This agreement shall be presented to the Court, in open court or
in camera, in whole or in part, upon a showing of good cause, and filed in this
cause, at the time of defendant's entry of a plea of guilty pursuant hereto.
10. Voluntariness
The defendant acknowledges that defendant is entering into this
agreement and is pleading guilty freely and voluntarily without reliance upon
any discussions between the attorney for the government and the defendant
and defendant's attorney and without promise of benefit of any kind (other
than the concessions contained herein), and without threats, force,
intimidation, or coercion of any kind. The defendant further acknowledges
defendant's understanding of the nature of the offense or offenses to which
defendant is pleading guilty and the elements thereof, including the penalties
provided by law, and defendant's complete satisfaction with the representation
and advice received from defendant's undersigned counsel (if any). The
defendant also understands that defendant has the right to plead not guilty or |
to persist in that plea if it has already been made, and that defendant has the

right to be tried by a jury with the assistance of counsel, the right to confront

21
Defendant’s nis
Case 3:21-cr-00009-BJD-JRK Document 18 Filed 02/17/21 Page 22 of 33 PagelD 57

and cross-examine the witnesses against defendant, the right against
compulsory self-incrimination, and the right to compulsory process for the
attendance of witnesses to testify in defendant's defense; but, by pleading
guilty, defendant waives or gives up those rights and there will be no trial.
The defendant further understands that if defendant pleads guilty, the Court
may ask defendant questions about the offense or offenses to which defendant
pleaded, and if defendant answers those questions under oath, on the record,
and in the presence of counsel (if any), defendant's answers may later be used
against defendant in a prosecution for perjury or false statement. The
defendant also understands that defendant will be adjudicated guilty of the
offenses to which defendant has pleaded and, if any of such offenses are .
felonies, may thereby be deprived of certain rights, such as the right to vote, to
hold public office, to serve on a jury, or to have possession of firearms.
11. Factual Basis

Defendant is pleading guilty because defendant is in fact guilty.
The defendant certifies that defendant does hereby admit that the facts set
forth in the attached "Factual Basis," which is incorporated herein by
reference, are true, and were this case to go to trial, the United States would be

able to prove those specific facts and others beyond a reasonable doubt.

| 22
Defendant’s Initial
Case 3:21-cr-00009-BJD-JRK Document 18 Filed 02/17/21 Page 23 of 33 PagelD 58

12. Entire Agreement

This plea agreement constitutes the entire agreement between the
government and the defendant with respect to the aforementioned guilty plea
and no other promises, agreements, or representations’ exist or have been
made to the defendant or defendant's attorney with regard to such guilty plea.

13. Certification

The defendant and defendant's counsel certify that this plea
agreement has been read in its entirety by (or has been read to) the defendant
and that defendant fully understands its terms.

, Febru
DATED this_1'1__ day of Anaust, 2026.

 

 

 

 

 

MARIA CHAPA LOPEZ
United States Attorney
the fader CAMP BONNIE iia
Defendant i{2s (at Assistant United States Attorney
BRYAN Le (2t FRANK eg
Counsel for Defendant Assistant United States Attorney
ELIZABETH WHITE «(zsl2l “AMANDA L. RIEDEL
Counsel for Defendant fo / Assistant United States Attorney

Deputy Chief, Criminal Division

23
Defendant’s Initials
Case 3:21-cr-00009-BJD-JRK Document 18 Filed 02/17/21 Page 24 of 33 PagelD 59

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

UNITED STATES OF AMERICA
V. CASE NO. 3:2} -cr- 9 -BID-JRK
GRETCHEN MICHELE CAMP

PERSONALIZATION OF ELEMENTS

Count One

1. Do you admit that from approximately September 2014, through
at least October 2018, in the Middle District of Florida and elsewhere, you
and another person or persons, in some way or manner, agreed to try to
accomplish a common and unlawful plan to commit wire fraud, as charged in

the Information?

2. Do you admit you knew the unlawful purpose of the plan and
willfully joined in it?
Count Two

1. Do you admit that from in or about at least November 2015,
through in or about December 2018, in the Middle District of Florida, and

elsewhere, you and another person or persons, in some way or manner, agreed

Defendant’s wivas(NCe
Case 3:21-cr-00009-BJD-JRK Document 18 Filed 02/17/21 Page 25 of 33 PagelD 60

to try to accomplish a common and unlawful plan to commit mail fraud, as

charged in the Information.

2. Do you admit that you knew the unlawful purpose of the plan

and willfully joined in it?

, 25
Defendant’s Initial.
Case 3:21-cr-00009-BJD-JRK Document 18 Filed 02/17/21 Page 26 of 33 PagelD 61

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

v. | CASE NO. 3:20 4- BID-I RK

GRETCHEN MICHELE CAMP

FACTUAL BASIS
From in or around 2009 through in or around December 2018, the

defendant was employed by Swisher International, Inc. (Swisher) as a Senior
Tax Manager. Swisher, located in Jacksonville, Florida, manufactures,
produces, and sells a variety of products domestically and internationally to
include cigars and other tobacco products. Swisher was required to calculate
and pay federal excise taxes on cigars before shipping them to customers. If
cigars that Swisher shipped to its customers were damaged, withdrawn, or
otherwise not sold, the previously paid federal excise taxes were refundable to
Swisher. The excise taxes were collected by the National Revenue Center
(NRC) within the United States Department of the Treasury, Alcohol and
Tobacco Tax and Trade Bureau (TTB). The defendant’s job responsibilities
included preparing and submitting claim forms relating to the refund to

Swisher of federal tobacco excise taxes and also to approve certain

26
Defendant’s Initial:
Case 3:21-cr-00009-BJD-JRK Document 18 Filed 02/17/21 Page 27 of 33 PagelD 62

payments to be made by both Swisher and its sister company, E-Alternative
Solutions (EAS).

A refund of tobacco excise taxes is requested on a claim form on which
a filer can elect to receive a tax refund in the form of a future tax credit ora
cash refund paid directly to Swisher’s account. Swisher historically chose to
receive future tax credits.

From approximately September 2014 through October 2018, the
defendant, and her co-conspirator, R.C., agreed to materially alter Swisher’s
claim forms in order to divert excise tax refunds owed to Swisher to their joint
bank accounts. The conspirators then agreed to share in the proceeds of the
conspiracy and take actions to conceal their crimes.

Initially, the defendant would fill in the requisite information on the
Swisher tax refund claim form and check the box labeled “Refund of Tax.”
The defendant would then indicate on the form that the Department of
Treasury should remit the refund to a personal bank account she shared with
R.C. - a Bank of America account ending in 2165 (BOA 2165). The defendant
did this without Swisher’s knowledge or consent.

As the scheme went on, the defendant changed her methods. After
securing a signature from her supervisor on the correctly filled-in claim form,

the defendant would materially alter the claim form by removing the check

27
Defendant’s Initial
Case 3:21-cr-00009-BJD-JRK Document18 Filed 02/17/21 Page 28 of 33 PagelD 63

from the box labeled “Allowance of Credit for Tax” and checking the box
labeled “Refund of Tax.” The defendant would then direct the refund to her
joint bank account, BOA 2165.

For example, on or about October 16, 2015, the defendant caused the
Department of the Treasury to wire transfer $393,107.08 in excise tax refunds
due to Swisher, to BOA 2165, the defendant’s joint bank account. The
Department of the Treasury transmitted the funds on or about December 15,
2015, via an interstate wire transfer that was ultimately deposited into the
defendant’s and her coconspirators BOA 2165 account in the Middle District
of Florida. The defendant had no legitimate basis to receive this refund or any
other of Swisher’s excise tax refunds, and she did so without Swisher’s or
EAS’s knowledge or consent.

The defendant submitted 33 separate claim forms to the NRC on behalf of
Swisher for a refund of excise taxes. On 32 of the claim forms, the defendant
caused the Department of the Treasury to wire tax refunds totaling
$1,602,638.31 across state lines to her joint bank account BOA 2165 in the
Middle District of Florida. For the remaining claim, the defendant directed
the Department of the Treasury to transmit via interstate wire $445,337.67
into a PNC bank account number ending in 8074 (PNC 8074), a joint account

the defendant maintained with co-conspirator R.C. In total, the defendant.

28
Defendant’s Initials
Case 3:21-cr-00009-BJD-JRK Document 18 Filed 02/17/21 Page 29 of 33 PagelD 64

and her co-conspirator, R.C., defrauded Swisher of $2,047,975.98 in the
conspiracy involving the tobacco tax refunds.

The co-conspirators initially conducted the wire fraud scheme under a
ruse that the defendant was receiving bonuses from Swisher; even though her
actual bonuses were paid annually in the form of a $1,200 to $2,000 check
from Swisher to the defendant, rather than the large sums which were wired to
BOA 2165 from TTB. R.C. controlled the joint finances between the
defendant and himself. R.C. encouraged the defendant to take money from
Swisher and often asked when the next wire transfer would be coming. R.C.
frequently stated to the defendant that he needed more money so he could quit
his job and find meaningful employment that he enjoyed. At other times, he
stated he needed to pay off the mortgage and other recurring debts for his
happiness. After several of the Swisher tax refunds were stolen an wired into
BOA 2165, R.C. did in fact quit his job, used the stolen proceeds to pay off the
mortgage and debts, and made significant material purchases, funding R.C.’s
lifestyle. In mid-2016, the defendant told R.C. that the tax refunds would be
stopping because of a TTB audit. R.C. responded by asking when the checks
would resume and asked if Swisher could write a check to an auto repair
company. R.C. made other suggestions as to companies R.C. would have

access to, such as the auto repair company, from which the defendant and

29
Defendant’s tan YC,
Case 3:21-cr-00009-BJD-JRK Document 18 Filed 02/17/21 Page 30 of 33 PagelD 65

R.C. might be able to be receive Swisher’s checks. These discussions between
R.C. and the defendant eventually led to the fraudulent invoice scheme
described in Count Two.

From in or about November 2015 continuing through-approximately
December 2018, the defendant and her co-conspirators R.C. and J.G. agreed
to create false and fraudulent invoices submitted to Swisher. These invoices,
submitted to Swisher and EAS, made false claims that the victim companies
owed funds to Lodge and Anchor LLC (Lodge and Anchor), a pawn shop in
Macon, Georgia (Pawn Shop), and an auto repair business. In truth and in |
fact, Lodge and Anchor, the Pawn Shop, and the auto repair business had no
dealings with Swisher or EAS. In her position, the defendant approved
payments from Swisher to these entities, which were normally sent from
Swisher and EAS in the Middle District of Florida to Macon, Georgia via the
U.S. Mail and United Parcel Services (UPS). J.G. then deposited the checks
and distributed the proceeds to the defendant and R.C.

For example, on or about January 25, 2018, the conspirators generated
a false and fraudulent invoice purportedly from Lodge and Anchor claiming
that EAS owed it $127,65 1.28 for services that were not rendered to EAS. The
fraudulent invoice claimed that EAS owed Lodge and Anchor for goods and

services such as trade show set-up and breakdown costs, materials and labor

' 30
Defendant’s Initials
Case 3:21-cr-00009-BJD-JRK Document 18 Filed 02/17/21 Page 31 of 33 PagelD 66

for the construction of booths, marketing expenses, and artwork design for
brochures. The defendant oversaw the approval of the payment to satisfy the
fraudulent invoice. Asa result, on or about February 2, 2018, EAS issued a
check to Lodge and Anchor for $127,651.28. The check was sent via UPS
from EAS in Jacksonville, Florida to J.G.’s home address in Macon, Georgia.
J.G. deposited the check into an account belonging to Lodge and Anchor on
or about February 5, 2018, and then on or about February 7, 2018, J.G., as
remitter, purchased a cashier’s check in the amount of $120,000.00, made
payable to R.C.. The check was deposited into BOA 2165 on or about
February 7, 2018.

The defendant and her co-conspirators submitted or caused to be
submitted 48 fraudulent invoices from Lodge and Anchor to Swisher and 10
fraudulent invoices from Lodge and Anchor to EAS. The defendant and her
co-conspirators also caused payment of the invoices to be made by Swisher
and EAS. Checks representing payment for the Lodge and Anchor invoices
were mailed by either U.S. mail or UPS to Lodge and Anchor’s business
address in Macon, Georgia, which was also J.G.’s home address. In exchange,
J.G. kept a small amount of the fraudulent proceeds and transmitted the rest
to R.C. and the defendant.

The defendant and her co-conspirators submitted or caused to be

31
Defendant’s Initial:
Case 3:21-cr-00009-BJD-JRK Document 18 Filed 02/17/21 Page 32 of 33 PagelD 67

submitted two fraudulent invoices from Pawn Shop, claiming managerial and
outside contract labor costs. The defendant and her co-conspirators caused
Swisher to pay the Pawn Shop a total of $126,260 by check. The Pawn Shop
never provided‘any goods or services to Swisher or EAS, but instead applied
the fraudulently obtained funds to items purchased by R.C., including
numerous firearms.

The defendant and her co-conspirators submitted or caused to be
submitted nine fraudulent invoices from the auto repair business, claiming
refurbishment of office furniture. The defendant and her co-conspirators
caused Swisher to pay the auto repair business a total of $157,882.06 through
nine checks. Most of these checks were hand delivered directly from the.
defendant to R.C., although at least one of the checks was placed in the U.S.
Mail and mailed to the auto repair business in Jacksonville. The auto repair
business never rendered any services to Swisher or EAS.

The defendant and her co-conspirators, through the fraudulent invoice
conspiracy, defrauded Swisher and EAS ofa total of $3,651,067.03, which
consisted of $3,366,924.97 to Lodge and Anchor; $126,260.00 to the Pawn
Shop; and $157,882 to the auto repair business, all for goods and services

never rendered to Swisher or EAS.

32
Defendant’s Initials
Case 3:21-cr-00009-BJD-JRK Document 18 Filed 02/17/21 Page 33 of 33 PagelD 68

The defendant and co-conspirator, R.C. used the proceeds from the
wire fraud and mail fraud conspiracies to purchase real properties located at
3240 S. Fletcher Avenue, Unit 445, Fernandina Beach, Florida, 27488
Highway 129 South, Metter, Georgia and to pay-off the mortgage on 76437
Timber Creek Boulevard, Yulee, Florida. The defendant, along with her co-
conspirator, R.C. also used the proceeds of the wire fraud and mail fraud
conspiracies to purchase a 2015 Ford Mustang GT Convertible, VIN
IFATP8FF2F5392385, and a 2017 Ford F-150, VINIFTEW1EF1HFB35911.
Further, $251,107.22 in conspiracy proceeds were seized from BB&T Account
Number ending in 1882. Additionally, the defendant made the following bail
bond payments with conspiracy proceeds: $25,000.00 paid to Dave Valentine
Bail Bonds and $20,000.00 paid to Sheriff Mike Williams. The defendant does
not dispute that the funds used to post her bond were stolen funds. However,
defendant states that R.C. told her the funds came from his father and would
have to be repaid. The defendant also states that as a result of that
representation, her parents wrote a check to R.C.’s father for what they believed

was the reimbursement for a portion of the bond money posted.

33
Defendant’s Initial
